DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
Applicant argues “the skilled person would have no reason to include a flavoured thread as taught in Grzonka downstream of the tube section in Beard, since the problem set out in Grzonka of removing desirable components of smoke has been addressed by the tube section itself and is no longer relevant. Thus Grzonka and Beard teach away from their combination and from the claimed solution.” The Examiner disagrees. Beard specifically teaches the combination of a flavorant in the downstream first filter section 36 (in the form of a capsule – [0068, 0069]) and a channel in the second upstream filter section 38 [Fig. 10]. This contradicts Applicant’s allegation that one of ordinary skill in the art would not add a channel to the second filter section of Grzonka simply because Grzonka already teaches a flavorant in the first filter section, as it was already recognized in the art that both a flavorant and a channel may be used together in the same filter. 
Applicant argues “the Examiner has arrived at the claimed ranges of wall thickness and channel diameter by starting from a range of diameters for the smoking article of Beard (based on the range of circumferences described in paragraph [0031]) and subtracting a range of channel diameters derived from cross-sectional area values described in paragraph [0063]. However, while paragraph [00063] of Beard describes various values for the wall thickness and channel diameter, many of these values fall outside the claimed ranges, and there is no specific teaching in Beard of selecting values of wall thickness and channel diameter which fall within the claimed ranges.” This argument does not overcome the 103 rejection of the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicants can rebut a prima facie case of obviousness based on overlapping 
Applicant argues “There is nothing in Grzonka to suggest that the smoking product could be a heat-not-burn product.” The Examiner maintains that any conventional cigarette/smoking article is inherently capable of being a heat-not-burn product. See, for example, US 2007/0074734, which teaches a smokeless cigarette system wherein the smoking article is heated without combustion (burning) [0020] and the smoking article is a conventional cigarette [0042]. A conventional smoking article that normally is burned (such as that of Grzonka) is alternatively capable of being used as a heat-not-burn product simply if it were to be heated to a lower temperature. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzonka (US 2012/0055496) in view of Beard (US 2012/0255569).
Regarding claim 34, 
Grzonka does not teach the second filter section comprises a channel. Beard teaches a filter wherein the second filter section 38 comprises a channel located in an axial region thereof to allow a certain content of mainstream smoke to proceed through the filter element without contacting the smoke-altering material, thus providing a content of mainstream smoke to the user with substantially unaltered taste and other sensory characteristics that can be desired [Fig. 2; 0007]. The second filter section 38 comprises a tubular filter section and wherein the channel comprises a hollow passageway through the second filter section having a cross-sectional area of 0.1 to 50 mm2, corresponding to a diameter of 0.4 mm to 8.0 mm, encompassing the claimed range [00059-0063]. Beard teaches a smoking article circumference of 17-27 mm [0031], or a diameter of 5.4 mm to 8.6 mm. The difference in diameter between the overall smoking article and the passageway, 0.6mm (8.6 mm - 8.0 mm) to 5 mm (5.4 mm - 0.4 mm) corresponds to double a wall thickness of the tubular filter section. The wall thickness is thereby 0.3 mm (0.6 mm / 2 mm) to 2.5 mm (5 mm / 2 mm), overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to modify the filter of Grzonka to have the configure of Beard as disclosed above to provide a content of mainstream smoke to the user with substantially unaltered taste and other sensory characteristics that can be desired. 
Regarding claims 35 and 36, modified Grzonka teaches the tubular filter section is formed from cellulose acetate tow (fibrous filter material) [Grzonka 0013; Beard 0081]. 
Regarding claim 37, the at least one channel of modified Grzonka is hollow and necessarily has a lower resistance to aerosol passing through it than other regions of the second filter section.
Regarding claims 38 and 39, modified Grzonka teaches said axial region of the second filter section has a cross-sectional area of 0.1 to 50 mm2 and is centered on the axis of the smoking article [Beard 0063], which corresponds to a radius of 0.2 to 4 mm.
Regarding claim 40, 
Regarding claim 41, Grzonka teaches the aerosol modifying additive comprises a flavorant [0011]. Although menthol is not specifically disclosed, this is a common flavorant well known in the art as taught by Beard [0078] and would have been obvious to use as the flavorant of Grzonka to achieve predictable results. 
Regarding claims 42 and 43, Grzonka teaches the aerosol modifying additive comprises a flavourant having a loading level of 0.1 mg to 7 mg [0030]. 
Regarding claims 44-46, Grzonka teaches a third discrete filter section connected to said first filter section so as to make it upstream of said first filter section when incorporated into a smoking article, wherein the third filter section comprises fibrous filter material and a granular adsorbent material dispersed within the filter material of the third filter section [Fig. 1; 0006, 0012, 0013].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747